 In the Matter of KELLEY'S CREEK COLLIERY CO.andINTERNATIONALUNION, PROGRESSIVE MINE WORKERS OF AMERICACase No. C-1255.-Decided November 13, 1939CoalMining Industry-Interference,Restraint,and Coercion:anti-unionstatements,urging, persuading, and warning employees not to join one unionand to retain membership in another ; threatening employees with dischargebecause ofmembershipin one union;responsibility for acts of:supervisoryemployees without authority to hire or discharge;manager of the companystore,a wholly owned subsidiary situated on respondent'sproperty-Agree-ment:for settlement of grievances,not availed of by employee as estopping himto charge a discrimination againsthim-Discrimination:discharge of employeebecause of membership in aunion-Reinstatement Ordered:discharged em-ployee ; grounds for refusal of : alleged refusal of employees to work with em-ployee if reinstated,as-Back Pay:awarded discharged employee.Mr. W. J. Perricelli,for the Board.Mr. Charles S. ReedandMr. Arthur B. Hodges,of Charleston,W. Va., for the respondent.Mr. Claude L. Smith,of Charleston, W. Va., for the Progressive.Mr. T. C. Townsend,of Charleston,W. Va., for the United.Mr. Guy Farmer,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, ProgressiveMineWorkers of America, herein called theProgressive, the National Labor Relations Board, herein called theBoard, by Philip G. Phillips, Regional Director for the Ninth Region(Cincinnati,Ohio), issued its complaint, dated January 30, 1939,againstKelley's Creek Colliery Co.,'Ward, West Virginia,hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices within the meaning of'The respondent is designated in the original charges as Kelley's Creek Collieries Com-pany.The amended charges and the complaint,however, designate the respondent asIt appears herein.17 N. L.R. B., No. 42.506 KELLEY'S CREEK COLLIERY COMPANY507Section S (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, herein called the Act.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent had interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act, by inquiring of employees concerning theirunion beliefs and membership, by threatening employees with dis-charge because of their Progressive membership and activity, bywarning employees that discharges for Progressive membershipand activity were imminent and that a certain discharge had beeneffected because of membership in the Progressive, by warning em-ployees that their tasks would be made more difficult if they con-tinued their activity in behalf of the Progressive, by stating toemployees its refusal to deal in any manner with the Progressive,and by other acts well known to the respondent; and (2) that therespondent had discouraged membership in the Progressive and inter-fered with, restrained, and coerced employees in the exercise of therights guaranteed by Section 7 of the Act, by discharging EugeneShifflett, an employee, on or about August 23, 1938, and thereafterrefusing to reinstate him because he joined and assisted the Progres-sive and engaged in concerted activities with other employees for thepurposes of collective bargaining and other mutual aid and protection.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent and the Progressive.On February 3, 1939, International Union, United Mine Workersof America, District 17, herein called the United, filed with the Re-gionalDirector a motion to intervene in the proceeding alleging,inter alia,that the respondent was operating under a collective agree-ment with the United, that such agreement contained provisions forthe settlement of all disputes arising between the respondent andmembers of the United, and that Shiffiett was a member of the Unitedand had the right to invoke the provisions of the agreement for thepurpose of settling any dispute arising in connection with his allegeddischarge.The motion further alleged that the respondent's em-ployees have declared that they will not work with persons who belongto the PrQgressive, and that if the Company should attempt to employmembers of both the United and the Progressive "the conditionswould prevail which it was the declared policy of the Act to eliminate."Acting pursuant to Article II, Section 19, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, the Re-gional Director granted the aforesaid motion to intervene.On February 4, 1939, the respondent filed its answer admittingthe allegations of the complaint concerning the nature and interstatecharacter of its business but denying the unfair labor practices. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the alleged discriminatory discharge, the answeraffirmatively alleged that Shiffiett was "laid off" for the followingreasons: that just prior to his lay-off Shiffiett was engaged in the.operation of a conveyor at respondent's mine No. 1; that the con-veyor was transferred to mine No. 2 and there installed with addi-tional equipment, requiring the operator to be an experienced motoroperator in order to move the mine cars under the conveyor; thatShiffiett was not qualified for such employment; and that there wasno other work available which Shiffiett was capable of performingto the satisfaction of the respondent.The answer further allegedthat the respondent was at all times during the period covered bythe complaint operating under a contract with the United, whichunion now represents and at all times during the period covered bythe complaint represented more than 90 per cent of the respondent'semployees; and that the respondent has been advised and believesthat in the event that it returns Shiffiett to work, the employees willrefuse to return to work, which will result in a shut-down of therespondent's mine and irreparable loss to both the respondent andits employees.Pursuant to notice, a hearing was held on February 9, 10, 11, 13,14, 15, 16, and 17, 1939, at Charleston, West Virginia, before J. J.Fitzpatrick, the Trial Examiner duly designated by the Board.TheBoard, the Progressive, and the United were represented by counseland participated in the hearing.At the beginning of the hearing,counsel for the Progressive moved the Trial Examiner to strike fromthe record the motion to intervene previously filed by the Unitedand granted by the Regional Director.The Trial Examiner deniedthe motion, but ruled that the participation of the United in thehearing should be limited to matters affecting its alleged agreementwith the respondent.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing on theissues was afforded all parties.At the hearing, counsel for the re-spondent moved the Trial Examiner for leave to amend its answerwith respect to the alleged discriminatory discharge to allege thatShiffiett was laid off for the reason that the conveyor which he hadbeen operating was transferred to respondent's mine No. 2 to replaceanother conveyor, whose operator was continued in charge of the newmachine and that there was no other work available which Shiffiettwas capable of performing to the satisfaction of the respondent.Themotion was granted by the Trial Examiner.At the conclusion of thehearing counsel for the Board moved to amend the pleadings to con-form to the proof.The motion was granted.The respondent thenmoved the Trial Examiner to dismiss the complaint.The TrialExaminer reserved ruling on the motion.The Trial Examiner made KELLEY'S CREEK COLLIERY COMPANY509several rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the Trial Examiner's rulingsand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Following the hearing the respondent and theUnited filed briefs in support of their positions.On April 15, 1939, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all parties, in whichhe found that the respondent had engaged in and wasengaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, andrecommended that the respondent cease and desist therefrom andthat it take certain specific affirmative action, including an offer toreinstate with back pay Eugene Shiffiett, the employee alleged in thecomplaint to have been discriminatorily discharged and refused rein-statement.In his Intermediate Report the Trial Examiner alsodenied the motion of respondent to dismiss the complaint, uponwhich he had reserved decision at the close of the hearing.For thereasons hereinafter set forth this ruling is hereby affirmed.Subsequently, on April 27, the respondent and the United filedexceptions to the Intermediate Report and requested opportunity tofile briefs and present oral argument before the Board.Pursuant toleave granted by the Board, briefs, which the Board has considered,were filed on behalf of the respondent, the Progressive, and theUnited, and a hearing for the purpose of oral argument was heldon June 6, 1939, before the Board in Washington, D. C. The re-spondent, the Progressive, and the United were represented by coun-sel and participated in the argument.The Board has considered theexceptions to the Intermediate Report, and in so far as such excep-tions are inconsistent with the findings, conclusions, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a West Virginia corporation and a wholly ownedsubsidiary of Valley Camp Coal Company. It is engaged in themining and sale of coal at Ward, Kanawha County, West Virginia,where it mines 7,000 acres of coal lands.The respondent has a dailyaverage production of about 4,000 tons of coal, 70 per cent of whichis shipped outside the State of West Virginia.The respondent employs approximately 800 men in and around itsmines at Ward. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDAl.THE ORGANIZATIONS INVOLVEDInternational Union, Progressive Mine Workers of America, is alabor organization, affiliated with the American Federation of Labor,admitting to its membership the production and maintenance em-ployees of the respondent.International Union, United Mine Workers of America, District17, is a labor organization, chartered by International Union, UnitedMine Workers of America, which in turn is affiliated with the Con-gress of Industrial Organizations. It admits to its membership theproduction and maintenance employees of the respondent, excludingmine managers and top foremen.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionFor a number of years prior to the advent of the Progressive atthe respondent'smine in1938, the United had maintaineda local atthe respondent'sminesand during most of that time was the onlyactive labor organization among its employees.During itsearlierexistencetheUnited encountered opposition on the part of therespondent, but following the passage of the NationalIndustrialRecovery Act in 1933, the respondent, acting through the KanawhaCoal Operators Association, entered into a collective agreement withthe United covering wages, hours, and other conditions of employ-ment.The original contract ran for 2 years and was renewed twicethereafter for similar periods, the last renewal prior to thehearingbeing executed on March 31, 1937, to expire on April 1, 1939.2In about May 1938 Joseph Ozanic, international president of theProgressive, established headquarters at Charleston,West Virginia,for the purpose of initiating an organizing drive amongthe coalminers in the Kanawha district where the respondent'smines arelocated.Ozanic and his associates then contactedEugeneShifflett,an employee of the respondent who had always been an aggressiveunion leader, and offered him a position as a Progressiveorganizer.Shifflett declined the offer but agreed to assist in organizing the2In his Intermediate Report the Trial Examinerfound thatthis contract was not oneproviding for a closed shop.Whileboth the respondent and theUnited tookexception tothis finding, neither partyat anytime claimed that the conduct set forth below wasengaged in tinder or pursuant to a closed-shop contract.Had either the respondent orthe Unitedmade such a claim we would have had before us the issue whether or notthe respondent's conduct was lawful under the proviso to Section 8(3) of theAct.In theabsence of such a claim,however, we make no finding as towhether theagreement providedfor a closed shop or whether the respondent'sactions would have been justified underthe proviso to Section 8 (3).We therefore confine our consideration to the issues asframed by the parties and tried at the hearing. KELLEY'S CREEK COLLIERY COMPANY511respondent's employees, and thereafter Shifflett and others distrib-uted Progressive literature, conducted meetings, and solicited mem-bership among the respondent's employees.By the last of August1938, the Progressive had obtained a number of members and estab-lished a local, of which Shifflett as its acknowledged leader becamethe first president.Sometime in August, while the Progressive's campaign was at itsheight, Arthur Morgan, general superintendent of the respondent'smines, called a meeting of the respondent's supervisory employeesduring the course of which, according to his own admission, heinstructed his subordinates to see that the respondent's contract withthe United was carried out and fro have no dealings with the Pro-gressive.At about the same time Morgan called in the United'smine committee and inquired concerning the strength of the Pro-gressive.DellMilam, who was then chairman of the committee,testified that during the discussion Morgan asked the committee whatitwas going to do about the activities of the Progressive and declaredthat the respondent wanted "to have nothing to do" with that organi-zation.Morgan denied making such statement, but since it is con-sistent with the attitude admittedly expressed by him at the super-visors' meeting referred to above, we fund that he expressed his oppo-sition to the Progressive in the manner asserted by Milani.Shortly after the above occurrences, Clinton Thompson, foremanof the respondent's mine No. 2, approached Troy Grizzell, section fore-man, and, according to the testimony of the latter, showed Grizzell alist containing the names of several Progressive members and in-structed him to get rid of them by telling them that their places hadbeen worked out and that there was no other work available forthem.Grizzell further testified that he was reluctant to carry outthis order because of his sympathy with the employees thus markedfor dismissal and their families; that he went to the employees onthe list and warned them to give up their Progressive membership ;and that he then approached Thompson, and for the purpose ofinducing him to countermand his instructions, told Thompson thatthe employees had been warned and were threatening to appeal to the"Labor Board" if they were dismissed.Grizzell testified thatThompson thereupon relented, telling him to let the matter restfor the time being.Grizzell's story is corroborated in part byC.W. Bowe, an employee on the blacklist,' who stated at the hearingthat Grizzell came to him at about the time stated and told him thatthe management had ordered his dismissal because of his affiliationwith the Progressive, and advised him to renounce that organizationif he wanted to work for the respondent. Thompson admitted that'The list also contained the name of Eugene Shifflett. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had a paper containing the names of several employees such asthat described by Grizzell but denied that any employee was includedthereon because of his membership in the Progressive.He explainedthat it was merely a list of workers who were in disfavor because ofpoor work, violations of safety rules, and similar infractions. Inview of the corroborative nature of Bowe's testimony, together withthe fact that the conduct attributed to Thompson was consistent withthe instructions given to the supervisors by Morgan as set forthabove, we accept as true Grizzell's testimony as to the true natureof the paper and of Thompson's instructions. concerning it.We alsofind that Grizzell warned at leash one employee, C. W. Bowe, torenounce his Progressive membership and activities.Throughout the period here under discussion, according to the testi-mony of a number of witnesses, Stanley Deal, foreman of therespondent's mine No. 1, frequently threatened employees with dis-charge because of their Progressive activities and otherwise disclosedhisunmistakable antagonism toward that organization.EugeneShifllett stated at the hearing that shortly after the first Progressivemeeting on about June 18, 1938, Deal4 evinced keen interest in theoutcome of the meeting and in the other activities of the Progressive,and then asserted that both he and the respondent were loyal to theUnited, warning Shifflett that he was liable to be discharged if hecontinued to identify himself with the Progressive.Shifflett testifiedthat he then gave Deal a copy of the Act and warned him that hisactivities constituted a violation of the rights of employees guar-anteed thereby, and that on the following day Deal indicated thathe had taken a "neutral" attitude, adding, however, that "we areworking for the United ..."Another employee, Russell Barefield,testified that sometime in August, Deal told him that he (Deal) was"Under no obligations to the Progressives and could hire and firethem," and declared further that the respondent was going to "putthe skids under" Shifflett. In a similar vein, Carl Stone, a crewleader, testified that in the latter part of August, Deal remarked, inthe presence of Stone and other employees, that if he found as manyas three employees who refused to work alongside the members of theProgressive, he would discharge any employee who belonged to. thatorganization and that the respondent would "back him up."Dealdenied that he expressed himself in the manner set forth by theabove witnesses.In view of the cumulative effect of the testimonyof such witnesses together with the fact that the statements' creditedto Deal were consistent with Morgan's instructions to the supervisory4 The record refers to Deal at this point as "Teasdale," but the respondent states in itsbrief and it is clear from the entire record that the person to whom Shifflett referredwas Deal. KELLEY'S CREEK COLLIERY COMPANY513employees, however, we find that he made the above-mentioned state-ments attributed to him by Shifllett, Barefield, and Stone.In addition to above activities on the part of the respondent, state-ments reflecting opposition to the Progressive were attributed by anumber of witnesses to various other employees holding supervisorypositions.It appears from the testimony of several of such witnessesthatWilliam Duff, a conveyor foreman, was particularly outspokenin his antagonism towards the Progressive.Two employees, Law-rence Taylor and Edward Hundley, testified that on August 22, Duffstopped the conveyor at which they and several others were employedand warned them, "If anyone here belongs to the Progressives, youhad better get out, because (you) are going down the road if youdon't."Another employee, Alfred Alderman, testified that onseveral occasions Duff warned him to be careful to whom he talked,tt stop carrying a Progressive card, and to "lay low," and that Dufffurther stated that the management had instructed the foremen to"disqualify" Progressive members in one way or another, either bydischarging them or making it "so tough for them that they couldn'tstay."Although Duff denied making any such statements, in viewof the weight of the evidence to the contrary, and particularly inview of the fact that the activities attributed to him were consistentwith Morgan's instructions to the supervisors, we do not credit hisdenials, and accordingly we find that he spoke to employees in thethreatening terms described above.Harvey Seacrist, an employee, testified concerning a somewhatsimilar warning which he received from George Tucker, another con-veyor foreman.Sometime in August or September Seacrist had beenlaid off by the respondent purportedly as a temporary disciplinarymeasure because he had crashed a mine motor into a cutting machine.During his lay-off he engaged in a conversation with Tucker andseveral other employees, and one of the latter remarked that Seacristhad been laid off because he was a member of the Progressive.According to Seacrist, Tucker thereupon replied that he did not knowwhether or not that was the reason for the respondent's action, butthat if Seacrist were reinstated he had better "keep his damned mouthshut."Tucker in effect admitted making the remark credited tohim, stating that he did so because he did not wish to see the first-aid team of which Seacrist was a member broken up. In view ofTucker's admission we find that he warned Seacrist in the mannerdescribed by the latter.Similarly, another employee, Cecil Woodrum, stated at the hearingthat sometime during the period under discussion, Paul Gregory,a section foreman, warned him to "stay away from" the Progressive,for the reason that it was "liable to get (him) in trouble."Gregory 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied that he issued any such warning to Woodrum. In view of thefact that the statement attributed to Gregory is consistent with theattitude expressed by the respondent through various other super-visory employees and with Morgan's instructions to the supervisors,we find that he warned Woodrum in the terms set forth above.Sometime in August Alfred Alderman, an employee already re-fered to above, applied at the company store for credit for certainmerchandise and was refused.Alderman testified that R. R. Wood-rum, the store manager, explained the refusal on the ground thatAlderman and 30 other employees were slated for discharge becauseof their Progressive membership and activities.Woodrum admittedthat he withheld credit from Alderman, but testified that he did sobecause Alderman already was indebted to the store, and denied thathe made the statement with respect to the dismissal of Progressivemembers.Since the alleged statement is in accord with the sentiment repeatedly expressed by the respondent through its supervisoryemployees, however, we accept as true Alderman's version of thisincident.Sometime in September a United committee, acting with theknowledge and consent of the respondent, spent several days goingthrough the respondent's mine for the ostensible purpose of investi-gating a controversy which had arisen between the respondent andthe miners concerning the disposal of the fine coal, known as "bugdust," which results from the cutting of the mine machine into thecoal vein.'The committee took along an ample supply of Unitedmembership cards, and during the course of the investigation thecommittee openly canvassed all employees for the purpose of per-suading them to sign such cards.Even those employees who hadpreviously joined the United were requested to reaffirm their al-legiance as a check against the claim of the Progressive that it hadmade serious inroads into the United's membership.One employee,C. E. Frazier, at first refused to sign a card but later did so whenTroy Grizzell told him that he had better sign, stating that he(Grizzell) would not like to see Frazier's wife and children go hungry.It is clear from the above facts that throughout the period hereunder discussion the respondent sought to forestall and impede thegrowth of the Progressive among its employees. In August, whilethe Progressive was attempting to gain a foothold at the mines,Arthur Morgan, the respondent's general superintendent, revealed therespondent's hostility towards the Progressive by instructing the5 The practice was for the miners to receive pay for loading the dust if it were cleanand marketable and to discard or "gob" it if it were dirty, without receiving com-pensation therefor.In this instance the respondent had claimed that the dust containedrock dust and was unmarketable and should be "gobbed." KELLEY'S CREEK COLLIERY COMPANY515supervisory employees to have no dealings with the Progressive andby calling in the United's mine committee and encouraging it to takecounter-action against the Progressive's organizing drive.The an-tagonism to the Progressive thus disclosed by the respondent borefruit in vigorous activity on the part of numerous supervisory em-ployees designed to break the spirit of the Progressive's campaignand to coerce and restrain employees in their organizational activi-ties.Shortly after Morgan issued the above instructions ClintonThompson, a mine foreman, ordered Troy Grizzell, a section foreman,to get rid of a number of men because of their Progressive member-ship, and although he later relented, he did so only after Grizzell hadtold him that the employees were going to appeal to the Board andafterGrizzell, himself a supervisor, had warned the employees inquestion to give up their membership in the Progressive.Likewise,during this period, other supervisory employees and persons in posi-tions of influence with respect to the employees, including StanleyDeal, a mine foreman, Paul Gregory, a section foreman, William Duffand George Tucker, conveyor foremen, and R. B. Woodrum, storemanager, repeatedly urged and warned employees to renounce theProgressive and threatened employees with discharge because oftheir membership in that organization. It is clear from the natureof the statements niade by such supervisory employees and in thelight of the employer-employee relation existing and the respondent'seconomic power, that they were not mere idle statements of opinionand comment but were positive threats and unmistakable expressionsof hostility towards the Progressive.Finally, in sharp contrast toitsunrelenting opposition to the Progressive, the respondent per-mitted the United to canvass its employees and openly to solicit mem-bership on company property during working hours. In view of theopen manner in which these activities on behalf of the United wereconducted we do not credit the respondent's contention that it was un-aware that the United committee was soliciting membership, and ac-cordingly we find that the United's drive was conducted with theknowledge and tacit consent, and in at least one instance, as we havehereinbefore found, with the active assistance of the respondent.The respondent contends that it is not responsible for the activitiesof any of its supervisory employees below the rank of foreman on theground that they have no authority to hire or discharge.We findthis contention to be without merit.,,Grizzell and Gregory were8 SeeMatter of Picker X-Ray Corporation,Waite Manufacturing Division, Inc.andInternational Association of Machinists,12N. L. R. B. 1384;Matter of T. W. HeplerandInternational Ladies' Garment Workers Union,7 N. L. R.B. 255;Matter of WardBaking CompanyandCommittee for Industrial Organization;Matter of Ward BakingCompanyandConfectioneryWorkers International Union of America.,8 N. L. R. B. 558. 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDsection foremen, next in rank to the mine foreman, himself, and werein charge of a section, each containing about 90 men.Duff andTucker were conveyor foremen, or crew leaders, and supervised thework of crews of about five men for which they received additionalcompensation of about 60 cents a day. Consequently, although theyhad no authority to hire and discharge, it is clear that each of themexercised a considerable measure of control over the employees, andwas in a position of responsibility and influence as regards any dis-ciplinary action which might be taken by the respondent.Further-more, as we have pointed out above, the conduct of these employeeswas in accordance with the tenor of the instructions which they re-ceived from Morgan and, in the case of Grizzell, from Thompson,both of whom were admittedly high ranking supervisory employeesof the respondent.Under such circumstances, the fact that they hadno authority to hire and discharge cannot relieve the respondentfrom responsibility for the acts of such employees.7The respondent also contends that it is not answerable for thestatement of R. R. Woodrum, manager of the company store, for thereason that such store is operated by a separate corporation and hasno connection with the respondent.This contention likewise is with-out merit.Although the company store is operated by the ValleyCreek Stores' Company, the latter is a wholly owned subsidiary ofthe respondent's parent corporation, the Valley Creek Coal Com-pany.Furthermore, it is located on the respondent's property nearitsmines, contains the respondent's offices, and accepts scrip, issuedby the respondent to its employees, in return for merchandise. Inview of these circumstances it is clear that the company store isidentified in fact and in the minds of the employees with the re-spondent, and that Woodrum, as manager of the store, having thepower to extend, or withhold, credit to employees, is in a positionwhere his statements have coercive effect.Consequently, the re-spondent must be deemed responsible for his statements to the em-ployees.We find that the respondent by warning employees against joiningor remaining members of the Progressive, by threatening them withdischarge because of their Progressive membership and activities, byin various ways expressing hostility towards the Progressive, and bypermitting the United to solicit membership on company time andproperty, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.7Swift & Companyv.NationalLaborRelationsBoard106F. (2d) ST (C. C. A. 10th,Tune 7, 1939) ;A,nerican,Mamafacturing;Company and Nit-ArtEmployers.Inc., Y.NationalLaborRelationslJoard106 F. (2d) 61 (C. C. A. 2d. July 26,1939). KELLEY'S CREEK COLLIERY COMPANY517B. The discharge of Eugene ShifjlettEugene Shifflett was first employed by the respondent in 1922and, except for time off on two occasions while participating inlengthy strikes, worked for the respondent almost continuously untilAugust 23, 1938.. During this period Shifflett performed numerousJobs in and around the respondent's mines, some of which requiredmore than ordinary skill and dependability, including loading coal,operating a mine motor, laying track, shooting slate, operating aconveyor, and various others.The record shows that he was trans-ferred from one position to another with considerable frequency,on occasion because the job expired, sometimes at his own request,and at other times at the request of the management.Only oncedoes it appear that he was removed from a job because of poor pro-duction, and that occurred in the spring of 1938, at which time amachine crew of which he was a member was broken up for the rea-son that it was not producing-as much coal as the respondent ex-pected.At that time, however, Shifflett was told by his foreman,Stanley Deal, that the latter did not place the blame entirely onShiffiett's shoulders.On one occasion during his employmentShiffiett was transferred from a position as motor operator becausehe refused to work overtime without pay, and again in 1937 he wasdischarged outright by Stanley Deal for refusing to work more than7 hours, whereas Deal claimed but Shiffiett denied that 8 hours con-stituted the regular day for the work Shiffiett was then doing.8 Ineach of these instances Shifett was soon returned to his former em-ployment, in the first because his foreman asked him to return, andin the second because Deal, himself, requested Shifflett's reinstate-ment.Throughout his long term of employment at the respondent's mine,.Shifett was an active and aggressive union leader. In the begin-ning, and for many years thereafter, he was a loyal member and attimes a local officer of the United. In about 1930, however, he gaveup his membership in the United and helped to organize a unionknown as the West Virginia Mine Workers. In 1924 and again in1931 he took part in strikes called by these respective organizations,and on each occasion was subsequently refused reinstatement by therespondent for a long period because of his active leadership in suchstrikes.When he returned to work for the respondent in 1934 forthe first time after the 1931 strike, Shifett paid dues to the United' Seven hours constituted the working day for inside work and 8 hours for outsidelabor.At the time under discussion Shifflett was engaged in opening up a drift for anew mine and on the day the mine commenced operations claimed that he was then doinginside work. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the compulsory check-off system then in existence, attendedUnited meetings, and from that time up to and including the dateof the termination of his employment was considered to be a memberof that organization by both the respondent and the United. In 1938,however, as we have seen, he joined the Progressive and by the dateof the termination of his employment on August 23 had become itsacknowledged leader and the spearhead of its organizing campaign.On August 15, 1938, and for several months preceding that date,Shiffiett was engaged at the respondent's mine No. 1 in operatinga double-chain conveyor, a machine used to convey coal outside themine by means of receptacles attached to an endless chain.Thisparticular conveyor was the only one of its kind at the respondent'smines, and by virtue of having worked with it for some time Shifflettwas more familiar with its operation and mechanism than any otheremployee.A short time before, on August 1, the respondent hadattempted to install a mechanical apparatus for the purpose of start-ing and stopping the conveyor and had informed Shifflett that if itworked his job would be terminated and that there was no otherwork for him. The device was unsuccessful, however, and after alay=off of 1 day, Shiffiett was returned to work at his usual position.On August 15, Clarence Pauley, superintendent of the mine, in-structed Stanley Deal, mine foreman, to remove the conveyor frommine No. 1 for the purpose of transferring it to mine No. 2 and tosend along a man to help install it at its new location.Deal had theconveyor removed on the same day and selected Shifflett to accompanyit and assist in setting it up at mine No. 2 because, as Deal himselfexpressed it, Shifflett "'would understand and know as much about itor more than the majority of our men."'Shifflett thereupon accompanied the conveyor to mine No. 2 andfor several days worked with a crew engaged in setting up the ma-chine.On August 22, several days before the installation was com-pleted, however, George Tucker, conveyor foreman in charge of thecrew, notified Shifflett that he was no longer needed on the job andinstructed him to report back to his original place of employment.On that same day Shiffiett sought out Clarence Pauley and told himwhat had occurred.Pauley thereupon remarked that he had been ofthe opinion that Shifflett would remain at mine No. 2 for at least an-other week and then instructed Shifflett to see Stanley Deal withrespect to his future employment.On the following morning, August23, Shifflett approached Deal and asked when he might return towork and was told by the latter that there was no work available forhim at that time. Shortly thereafter, on about the last of August,Shiffiett again saw Pauley and requested reinstatement and was againinformed by Pauley that the respondent had no work for him. On KELLEY'S CREEK COLLIERY COMPANY519still another occasion, sometime in September, Shifflett approachedArthur Morgan, the respondent's general superintendent, and in-quired the reason for the respondent's failure to reinstate him, butMorgan refused to discuss the matter, stating that he did not inter-fere with the hiring and discharging of men but left affairs of thatnature "up to the foreman."On August 23, the day after Shifflett was informed by Tucker thathis services no longer were required at mine No. 2, the respondenthired a new employee, Aras B. Arbogast, to work at that mine.Hisemployment card shows that Arbogast was employed as a "conveyorman," and the record indicates that within a few days after hisemployment he was assigned to work in connection with the conveyorwhich Shiffiett had been operating.The record also establishes andthe respondent in fact admits that between August 23 and the hearingthe respondent employed a large number of men at Shifflett's originalplace of employment, mine No. 1, to do work which Shifflett "coulddo and had done before" during his tenure of employment at therespondent's mines.The respondent takes the position that the transfer of the conveyorfrom mine No. 1 to mine No. 2 terminated Shifflett's job with therespondent and necessitated his lay-off.We find no merit in this con-tention.It is true, as the respondent contends, that each of the mineshas a separate operating budget and its own employees. It appears,however, that both mine No. 1 and mine No. 2 are owned and operatedby the respondent and that it is not unusual for employees to betransferred from one to the other as evidenced by the fact that onoccasion Shifflett, himself, had been so transferred. In the light ofthese facts and in view of Shifflett's years of service with the respond-ent, together with his admittedly superior knowledge of the operationof the conveyor, we are impelled to the belief that Shifflett's leader-ship in the Progressive afforded the real reason for the respondent'saction in refusing to transfer Shifflett permanently to mine No. 2along with the conveyor.We are confirmed in that opinion by thefact that after the conveyor was transferred from mine No. 1 tomine No. 2 the respondent saw fit to hire a new employee to do workin connection with the conveyor which Shifflett was preeminentlyqualified to perform.The respondent apparently seeks to explain its refusal to reinstateShifflett to any of the numerous jobs which admittedly becameavailable after August 23 on the ground that he was not a satis-factory workman.The only testimony offered in support of thisclaim was that of Stanley Deal, his foreman, who stated at the hearingthat Shifflett was not dependable and that his work was not satisfac-tery as evidenced by the fact that he had been shifted from one posi-2 4 7 3 84-4 0-v of . 17--34 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to another: in an effort to find a suitable place for him andby the fact that he disliked manual labor.He further testified thatShiffiett was a "disturbing influence" among the employees for the-reason that he refused to do more than he considered to be a fairday's work and because he called his fellow employees "scabs" if theyworked harder than he thought proper.We find little support in the record for Deal's statement thatShiflett was a poor workman as evidenced by an aversion to physicallabor and by frequent transfers.Although at the time of the termina-tion of his employment Shifliett was employed at a job which appar-,ently required only a modicum of hard labor, we have seen that.during his long term of employment he satisfactorily performednumerous jobs requiring considerable physical exertion and that onone occasion only was he transferred because of poor production and.then the fault lay with the machine crew as a whole and could notfairly be attributed to any individual member.We are likewise unimpressed by Deal's assertion that Shifllett wasa "disturbing influence" for reasons stated by Deal as set forth above.While it is true that twice during his term of employment Shifflettwas in difficulty with the respondent, once because he refused to work-overtime without pay and again because he refused to work longerthan 7 hours whereas Deal claimed that the regular day for thatparticular work was 8 hours, there is no showing that for the most-part Shiffiett's own estimate of a fair day's work did not coincidewith that of the respondent.Likewise, Deal's vague general accusa-tion that Shiffiett criticized other employees in harsh terms if they didmore work than he thought fitting is not supported by references onDeal's part to any particular instances of such conduct or by thetestimony of any other witness.Even assuming that Shiffiett's work were unsatisfactory and that hewere a "disturbing influence" for the reasons asserted by Deal, we.are convinced that his alleged shortcomings. as an employee in thoserespects were not determinative factors in the respondent's refusal-to employ him at any of the jobs which became vacant after August23.The fact that, although Shifflett's deficiencies as asserted by Dealwere alleged to be of long standing, the respondent nevertheless.saw fit to retain him in its employ for many years and even to reem-ploy him as late as 1937 leads us to believe that the reasons advancedby the respondent were "culledex post facto"to screen its truemotive.9We are further impelled to that conclusion by the fact thatas late as 1937 Deal, himself, the foreman upon whose testimony the9Matter of Highway Trailer CompanyandUnited Automobile Workers of America, LocalNo. 155,etc., 3 N.L. R. B. 591, enforced in toto upon consent, inNational LaborRelationsBoard v. Highway Trailer Company,95 F. (2d) 1012(C. C. A. 7th,1938). THE OHIO RUBBER COMPANY521,respondent relies to demonstrate Shiffiett's failings, took active stepsto bring about the latter's reinstatement.It is clear from the above-mentioned facts, considered in the lightof the respondent's unmistakable hostility towards the Progressive,that the respondent seized upon the transfer of the conveyor from:one of its mines to another as a convenient pretext for ridding itselfof the acknowledged leader and organizing spirit of the Progressive.From its inception at the mines as described in Section III A above,the respondent evinced unrelenting opposition to the Progressiveand singled out Shiffiett in particular because of his preeminence inits campaign as a target for repeated warnings and threats of dis--charges, culminating in Shiffiett being placed on a list of employeesslated for discharge because of his Progressive activities.There-after, when Shiffiett persisted in his organizing efforts, the respondenttransferred the conveyor which Shifflett was then operating to anotherof its mines and refused to continue Shifflett as its operator, althoughShifflett had been employed by the respondent for many years andwas admittedly better qualified to operate the conveyor than anyother employee.And finally, after making use of Shifflett's superiorknowledge of the conveyor by delegating him to help install it at itsnew location, the respondent then "laid off" Shifflett and has not sincereemployed him although a number of new employees have beenhired at mine No. 1 to perform work such as Shifflett previously hasperformed and is by skill and experience capable of performing.Under these circumstances the respondent's consistent refusal toreinstate Shifflett to such vacancies confirms our opinion that therespondent's original failure to transfer Shifflett along with theconveyor and his consequent "lay-off" were motivated by his Pro-gressive activities.Furthermore, even if his lay-off had been due tothe termination of the particular job at which he had been employed,as the respondent claims, the respondent's refusal to employ Shifflettat any of the jobs which became available after his original "lay-off",clearly constitutes a discrimination in regard to hire and tenure ofemployment within the meaning of the Act.The respondent argues that the fact that it informed Shifflett onAugust 1 that if the automatic device for operating the conveyorproved successful there would be no work for him indicates that hisProgressive activities did not influence the termination of his em-ployment on August 23, since he had not then been elected presidentof that organization.The contention is obviously untenable.Al-though Shifflett did not become president of the Progressive untilabout August 20, he was its acknowledged leader and most activeorganizer for several months prior to that date, and the fact that therespondent attempted to eliminate his job on August 1 strengthens 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than weakens our belief that the respondent was seeking tofind a pretext for getting rid of -him because of his Progressiveactivities.Both the respondent and the United contend that since their col-lective agreement provides for the settlement of grievances and sinceShifflett omitted to use the remedy alleged to be available to him asamember of the United under the agreement, he is estopped tocharge the respondent with having discriminated against him.Thiscontention is without merit.By virtue of Section 10 (a) of theAct the Board's jurisdiction over unfair labor practices is exclusiveand subordinate to no other means of adjustment. In a proper casethe Board may in the exercise of its discretion require an employeefirst to exhaust the remedies available to him under an agreement orotherwise before appealing to the Board.No such case is here pre-sented.In its pleadings, at the hearing, and at oral argument beforethe Board, the United, upon whom would devolve the responsibilityfor presenting Shifflett's grievance to the respondent, has consistentlymaintained that the termination of Shiffiett's employment was proper.It is clear, therefore, that under the circumstances of this case todismiss this proceeding because Shiffiett did not first appeal to theUnited, particularly when his claim is that he was discharged becauseofmembership in a rival organization, would defeat rather thaneffectuate the policies of the Act.10We find that the respondent by terminating the employment ofEugene Shiffiett on August 23, 1938, and by thereafter refusing toreinstate him, discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in the Progressive.We further find that by such acts the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.Shiffiett's average weekly earnings at the time of the termination ofhis employment were about $30.He has not been employed since hisdischarge and he desires reinstatement.IV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described inSection I above, have a close, intimate, and substantial relation to.trade, traffic, and commerce among the several States, and tend to10 Cf.Matter of International Shoe CompanyandLocal Unions No. 2118 and700 Boot CCShoeWorkers International Union,affiliatedwith American Federation of Labor,12'N.L.R.B.728;Matter of Ingram Manufacturing CompanyandTextileWorkersOrganizing Committee,5 N.L. R. B. 908;Matter of Maryland Distillery,et al.andDistilleryWorkers Union 20270,et at.,3 N. L.R. B. 176;Matter of Picker X-Ray Corporation, Waite-Mai? ufacturing Division.,Inc.andInternational Association of Machinists,12 N. L. R. B..1384. KELLEY'S CREEK COLLIERY COMPANY523lead to labor disputes burdening and obstructing commerce and thefreeflow of commerce.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order the respondent to cease and desisttherefrom and to take certain affirmative action designed to effectuatethe policies of the Act, including the reinstatement of Eugene Shiffiettwithout prejudice to his seniority and other rights and privileges, andto make him whole for any loss of pay he has suffered by reason of thetermination of his employment by payment to him of a sum of moneyequal to the amount which he normally would have earned fromthe date of the termination of his employment on August 23, 1938,until the date of the offer of reinstatement, less his net earnings l'during said period.The respondent alleges in its answer that it isinformed that in the event that Shiffiett is returned to work theother employees will refuse to work with him, which will result in ashut-down of the respondent's mine, and for that reason apparentlyargues that Shiffiett should not be reinstated.We find no evidencein the record that the respondent has received such an ultimatumfrom its employees or that the employees contemplate taking theaction asserted by the respondent.Furthermore, even if such threatwere in fact made, our mandate under the Act does not permit us toallow the respondent's unfair labor practices to go unremedied becauseof the potential hardship to the respondent arising from such threatof strike.12Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OFLAW1.International Union, Progressive Mine Workers of America, andInternational Union, United Mine Workers of America, District 17,are labor organizations within the meaning of Section 2 (5) of theAct."By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local f590, 8 N.L.R. B. 440.Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings, but, as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-relief projects.12Cf.Matter of Star Publishing CompanyandSeattle Newspaper Guild, Local No. 82,4 N. L. R. B. 498, enforced inNational Labor Relations Board v. Star Publishing Company,97 F. (2d) 405 (C. C. A. 9th, 1938), andNational LaborRelationsBoard v. RemingtonRand, Inc., 97 F.(2d) 195 (C. C. A. 2d, 1938). 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The respondent, by discriminating in regard to the hire andtenure of employment of Eugene Shiffiett, thereby discouraging mem-bership in International Union, Progressive Mine Workers of Amer-ica, has engaged in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct has engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Kelley's Creek Colliery Co.,Ward, West Virginia, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Union, Progres-siveMine Workers of America, or any other labor organization ofits employees, by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment because of mem-bership in or activity on behalf of any such labor organization ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Eugene Shifliett immediate and full reinstatement to hisformer position, or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges;(b)Make whole Eugene Shiffiett for any loss of pay he may havesuffered by reason of his discharge, by payment to him of a sum ofmoney equal to the amount which he normally would have earned aswages from the date of the termination of his employment on August23, 1938, to the date of the offer of reinstatement, less his net earningsduring said period; deducting, however, from the amount otherwisedue said employee, monies received by him during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount so deducted to the KELLEY'S CREEK COLLIERY COMPANY525appropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(c)Post immediately in conspicuous places in and around itsmines, and maintain for a period of at least sixty (60) consecutivedays, notices to its employees stating (1) that the respondent willcease and desist as provided in paragraphs 1 (a) and (b) of thisOrder and (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith;Provided,however, that the provisions of this Order shall besubject to any valid contract now in effect or subsequently enteredinto between the respondent and any labor organization whichcontract requires as a condition of employment membership in suchorganization.